WALL STREET EWM FUNDS TRUST On behalf of Wall Street EWM Funds Trust (the “Trust”) and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in the supplemented form of Prospectus for the Evercore Equity Fund (formerly known as the “Wall Street Fund”), which was filed pursuant to Rule 497(e) on February 26, 2016.The purpose of this filing is to submit the 497(e) filing dated February 26, 2016 in XBRL for the Fund. The XBRL exhibits attached hereto consist of the following: INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
